COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 EDUARD SORIA,                                                No. 08-20-00074-CR
                                                 §
                           Appellant,                           Appeal from the
                                                 §
 v.                                                            205th District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                            (TC# 20190D00105)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s seventh motion for extension of time within which to

file the brief until May 20, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before May 20, 2021.

       IT IS SO ORDERED this 30th day of April, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.